Citation Nr: 0908582	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-14 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
hemifacial spasms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the previously denied claim for service connection for 
left hemifacial spasms.


FINDINGS OF FACT

1.  The claim for service connection for left hemifacial 
spasms was previously denied in a July 2001 rating decision.  
The Veteran did not appeal the decision.

2.  Evidence received since the July 2001 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied the claim for 
service connection for left hemifacial spasms is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for left hemifacial spasms.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an July 2001 decision, the RO denied the Veteran's claim 
for service connection for left hemifacial spasms.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the decision became final because the Veteran 
did not file a timely appeal.

The claim of entitlement to service connection for left 
hemifacial spasms may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen his 
claim in November 2002.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records 
and the Veteran's own statements.   The RO found that the 
Veteran's service medical records were negative for any 
complaints, diagnosis, or treatment for left hemifacial 
spasms or for any facial twitch while in service.  
Additionally, there was no post-service clinical evidence 
relating the Veteran's left hemifacial spasms to service, nor 
was there any post-service clinical evidence to suggest that 
the Veteran's facial twitch was secondary to or aggravated by 
his service-connected right inguinal hernia.  Accordingly, 
the claim was denied.  

In support of his application to reopen the claim, the 
Veteran submitted additional personal statements wherein he 
alleges that he is entitled to service connection for his 
left hemifacial spasms.  The Veteran indicated that he has 
suffered from facial twitches ever since he underwent a 
hernia operation while in service.  He indicated that he had 
begun to receive treatment for the spasms from the 
Philadelphia VA Medical Center.  Those treatment records were 
obtained.  While they indicate that the Veteran was diagnosed 
with a left hemifacial spasm and blepharospasm in December 
2004 and began to receive treatment for the condition, none 
of the Veteran's treating providers have related his facial 
twitches to his military service.  Accordingly, the new 
evidence showing only that the Veteran received treatment for 
facial twitches beginning in 2004 does not relate to any 
unestablished facts necessary to substantiate the claim.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The Veteran's 
statements are new but not material.  The Veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Additionally, the Veteran's 
statements are mainly cumulative of those considered at the 
time of the last final decision on this issue.

Although the Veteran has submitted new evidence that was not 
before the Board in July 2001, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
Veteran's left hemifacial spasms were related to his service 
or to any incident therein, including his service-connected 
right inguinal hernia.  Therefore, the new evidence is not 
material.  Thus, the claim for service connection for a left 
hemifacial spasms is not reopened and the benefits sought on 
appeal remain denied.  



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The RO issued a notice 
letter prior to initially adjudicating the claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Here, VA sent correspondence in April 2004 and September 
2007; a rating decision in July 2004, a statement of the case 
in April 2005, and a supplemental statements of the case in 
August 2007 and October 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  Additionally, at the time of 
the prior final denial of the claim in July 2001, VA informed 
the Veteran that his claim was denied because he had failed 
to submit evidence that demonstrated that his facial twitch 
was related to his period of active service.  This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the Veteran is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the Veteran had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
Veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the Veteran and had satisfied 
that duty prior to the final adjudication in the November 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional unobtained  relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for left hemifacial spasms remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


